Citation Nr: 0029669	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-15 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
pilonidal cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision by 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for a pilonidal cyst and assigned a 10 percent evaluation, 
effective February 18, 1998.  A notice of disagreement with 
the assigned rating was received in June 1999, and a 
statement of the case was issued in June 1999.  The veteran's 
substantive appeal was received in July 1999.

The veteran requested a hearing before a local hearing 
officer at the RO.  A hearing was scheduled in August 1999, 
but the veteran canceled the hearing.

Medical evidence was received at the Board in November 1999.  
The veteran, through his representative, has waived initial 
RO consideration of this evidence.  38 C.F.R. § 20.1304(c) 
(2000).


FINDING OF FACT

The veteran's service-connected pilonidal cyst is productive 
of repeated ulceration, swelling and tenderness, but without 
limitation of function.  


CONCLUSION OF LAW

The schedular criteria for assignment of a disability 
evaluation in excess of 10 percent for the veteran's service-
connected pilonidal cyst have not been met.  38 U.S.C.A. § 
1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for pilonidal cyst disability.  Since this issue 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

After reviewing the evidence of record, which includes a 
recent VA examination, the Board finds that the RO has taken 
appropriate steps to develop the evidence and that no further 
action is required to meet the assistance requirements of 38 
U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The RO has rated the veteran's residuals of a pilonidal cyst 
as 10 percent disabling under Diagnostic Code 7803.  Under 
that code, superficial scars which are poorly nourished with 
repeated ulceration warrant a 10 percent rating.  
Alternatively, superficial scars which are tender and painful 
on objective demonstration warrant a 10 percent rating under 
Diagnostic Code 7804.  Other scars may be rated on the basis 
of limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

Private medical records dated in November 1977 reflect that 
the veteran underwent an excision of the pilonidal sinus 
tract.  The final diagnosis was pilonidal sinus.

Correspondence received in May 1998 from the veteran's 
physician indicated that in February 1998 the physician had 
treated the veteran for pain in the perineum.  The physician 
prescribed medication (Biaxin and Tylenol) and advised the 
veteran to take Sitz baths.

At a June 1998 VA examination, the veteran stated that there 
had been recurrent infections, drainage, and attempts to 
excise his pilonidal cyst.  He complained of some tenderness, 
particularly when he sat in certain positions; he also 
remarked that there was occasional slight bleeding noted on 
the toilet tissue after a bowel movement.  It was noted that 
an attempt at excising the cyst was being contemplated.  
Examination revealed a six inch vertical scar overlaying the 
sacrum and extending to the anal orifice.  An area just above 
the anal orifice was slightly swollen and tender.  The 
diagnosis was recurrent pilonidal cyst "which sequela as 
described."

In his June 1999 notice of disagreement, the veteran stated 
that his cyst was causing extreme pain in his lower back and 
made sitting difficult; he indicated that he had difficulties 
sleeping at night due to the cyst pain.

In this case, the Board finds that the preponderance of the 
evidence is against the assignment of a rating in excess of 
10 percent for the veteran's pilonidal cyst under applicable 
rating criteria.  Medical examination did reveal slight 
swelling and tenderness.  The veteran's assertions regarding 
repeated ulceration appears to be supported by the medical 
evidence, and the Board does not doubt the veteran's 
assertions regarding pain and discomfort, especially on 
sitting.  However, the veteran is currently receiving the 
maximum schedular evaluation under both Codes 7803 (which 
contemplates repeated ulceration) and 7804 (which 
contemplates such disability manifested by objective 
indications of tenderness and pain).  With regard to the 
complaints of pain on sitting, the Board believes that the 
current 10 percent rating would also encompass such 
limitation of function.  

The Board notes that if Code 7819 (for benign skin growths) 
is considered, the evidence would still not warrant a rating 
in excess of 10 percent.  Under that Code, a 10 percent 
rating requires involvement of an exposed surface or 
extensive area.  The evidence does not show such involvement, 
and so even the current 10 percent rating would not be 
justified under Code 7819.  The Board notes further that a 30 
percent rating under Code 7819 (the next higher rating) 
requires constant exudation or itching, extensive lesions, or 
marked disfigurement.  Again, the evidence does not show such 
symptomatology in the present case.  

The Board acknowledges the veteran's disability and does not 
doubt his assertions regarding pain and repeated ulceration.  
However, under the applicable diagnostic criteria which the 
Board must consider, there is no basis for a rating in excess 
of the current 10 percent.  In reaching this determination, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but the positive evidence is not in a state of 
equipoise with the negative evidence to otherwise permit a 
favorable determination. 

With regard to the representative's request for consideration 
under 38 C.F.R. § 3.321(b)(1), the Board finds that in this 
case the disability picture is not so exceptional or unusual 
as to warrant a referral for an evaluation on an 
extraschedular basis.  It has not been shown that the 
veteran's pilonidal cyst has resulted in frequent 
hospitalizations or caused a marked interference in the 
veteran's employment.  The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

The appeal is denied.



		
	ALAN S. PEEVY	
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 2 -


- 1 -


